TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 11, 2014



                                    NO. 03-12-00781-CR


                              Alejandro John Garcia, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.